In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2573 
DANIEL DIEDRICH and NATALIE DIEDRICH, 
                                      Plaintiffs‐Appellants, 

                                 v. 

OCWEN LOAN SERVICING, LLC, 
                                                Defendant‐Appellee. 
                     ____________________ 

        Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
       No. 2:13‐cv‐00693‐NJ — Nancy Joseph, Magistrate Judge. 
                     ____________________ 

    ARGUED JANUARY 5, 2016 — DECIDED OCTOBER 6, 2016 
                ____________________ 

   Before WOOD, Chief Judge, and KANNE and ROVNER, Circuit 
Judges. 
   ROVNER,  Circuit  Judge.  The  Real  Estate  Settlement  Proce‐
dures Act (RESPA) sets forth specific procedures that a mort‐
gage  lender  or mortgage servicing company must  follow  in 
response  to  a  borrower’s  request  for  information.  Ocwen 
Loan Servicing, LLC failed to follow the  letter  of  the  proce‐
dure  when  responding  to  the  plaintiffs  Daniel  and  Natalie 
Diedrichs’  request  for  information.  The  Diedrichs  sued,  but 
2                                                       No. 15‐2573 

the  district  court  granted  summary  judgment  for  Ocwen, 
finding  that  the  Diedrichs  had  failed  to  set  forth  sufficient 
facts, which, if taken as true, would establish that they were 
injured by the RESPA violation. The Diedrichs appealed and 
we affirm.  
                                    I. 
    In  2007,  Natalie  and  Daniel  Diedrich  executed  a  note  to 
Decision One Mortgage Company in the amount of $184,000. 
To secure the note, they executed a mortgage. At the time of 
the  relevant  events,  Ocwen  serviced  the  Diedrichs’  loan. 
Ocwen  began  foreclosure  proceedings  in  September,  2010. 
The  Diedrichs  dispute  that  they  defaulted  under  the  terms 
and conditions of the note and mortgage, but that is not the 
subject of the dispute in this case. Ocwen and the Diedrichs 
entered  into  a  loan  modification  agreement  dated  May  20, 
2011,  which  was  to  be  implemented  beginning  July  1,  2011. 
After the Diedrichs began making payments pursuant to the 
loan modification agreement, they alleged that they became 
concerned about whether their escrow account was being cor‐
rectly administered and whether they were being charged im‐
proper litigation fees. 
    On or around February 22, 2013, the Diedrichs sent Ocwen 
a letter in which they requested eight types of standard infor‐
mation about their account including the names of employees 
working on their account, the history of payments made from 
their escrow account including the date, amount and payee, a 
statement of interest rates applied to their account, and other 
general inquiries. (R. 37‐3, p.35). Neither party disputes that 
No. 15‐2573                                                               3

this  letter  constituted  a  qualified  written  request  for  infor‐
mation  under  RESPA,  12  U.S.C.  § 2605(e)(1)(B).  1  In  a  letter 
dated March 7, 2013, Ocwen responded to the Diedrichs’ re‐
quest  with  a  form  letter  that  set  forth  its  policies  regarding 
how and when it would respond to requests for information, 
but  it  did  not  directly  respond  with  the  information  re‐
quested. Id. p.38. Ocwen sent another later dated March 30, 
2013, stating that it would take another fifteen days, as per‐
mitted by RESPA, to review the inquiry. Id. p.39. Finally, on 
April 22, 2013, Ocwen sent the Diedrichs a letter stating that 
it could not identify a problem with their account and asking 
the Diedrichs to send another letter identifying which month 
and report they disputed, the explanation for the dispute, and 
all  evidence  showing  that  payment  for  the  month  was  re‐
ceived on time or that the information reported was incorrect. 
Id. p.40. 
    Based on Ocwen’s failure to respond to their request for 
information,  the  Diedrichs  filed  a  complaint  against  Ocwen 
alleging  violations  of  Wisconsin  laws  regarding  mortgage 
loans (Wisc. Stat. § 224.77 and § 138.052) and the federal Real 
Estate  Settlement  Procedures  Act,  12  U.S.C.  §§  2605(e)(1)  & 
(2), which sets forth in specific detail how a mortgage servicer 
such as Ocwen must respond to such an information request. 
The parties consented to disposition by the magistrate judge 
who granted Ocwen’s motion to dismiss the claim under Wis‐
consin statute, § 138.052(7s)(a) and 12 U.S.C. § 2605(e)(1). That 
left  in  play  RESPA  §  2605(e)(2)  and  Wisconsin  statutes  § 

                                                 
1 The parties refer to this alternatively as a borrower information request 

(Plaintiffs’ brief, p.2) or a qualified written request for information (De‐
fendant’s brief, p.2).  
4                                                                 No. 15‐2573 

224.77(1), and § 138.052(7) which became the subjects of duel‐
ing  cross  motions  for  summary  judgment  before  a  second 
magistrate judge. 2 
     RESPA § 2605(e)(2) requires a lender to respond to a qual‐
ified written request for information from a borrower within 
a particular time frame and in a particular manner. Wisconsin 
statute  §  224.77(1)  essentially  points  back  to  the  alleged 
RESPA  violation  by  prohibiting  mortgage  bankers  and  bro‐
kers  from  violating  any  federal  statute  that  regulates  their 
practice.  Wisc.  Stat.  §  224.77(1)(k).  Both  parties  moved  for 
summary judgment on these remaining claims, and the mag‐
istrate judge granted Ocwen’s motion for summary judgment 
on all counts. The district court found that Ocwen’s responses 
to  the  written  inquiries  were  insufficient  and  therefore  vio‐
lated the RESPA requirements, but the court determined that 
the Diedrichs’ allegations of damages were “conclusory and 
vague” and that they had “failed to come forth with any evi‐
dence  that  would  connect  their  alleged  [injury]  to  Ocwen’s 
failure to respond to their qualified written request for infor‐
mation.” Order at 14 (R. 59, p.14). The district court also dis‐
missed the claim under Wisconsin law for the same reason, 
that is, that the Diedrichs failed to establish they were an ag‐
grieved party as required under the Wisconsin statute. Order 
at 19 (R. 59, p.19). After filing an unsuccessful motion for re‐
consideration  pursuant  to  Federal  Rules  of  Civil  Procedure 
59(e) and 60(b)(6), the Diedrichs appealed and we affirm. 



                                                 
2  Wisc.  Stat.  §  138.052(7)  addresses  permissible  interest  rates.  The  Die‐

drichs did not appeal the grant of summary judgment to Ocwen on this 
claim.  
No. 15‐2573                                                           5

                                    II. 
                                    A. 
    We begin, as we always must, with the question of stand‐
ing. The jurisdiction of federal courts is limited to “Cases” and 
“Controversies”  as  described  in  Article  III,  Section  2  of  the 
Constitution.  There  is  no  case  or  controversy  if  the  plaintiff 
lacks  standing  to  challenge  the  defendant’s  alleged  miscon‐
duct. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). In 
order to have standing, “[t]he plaintiff must have (1) suffered 
an injury in fact, (2) that is fairly traceable to the challenged 
conduct of the defendant, and (3) that is likely to be redressed 
by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. 
Ct. 1540, 1547 (2016) (citing Lujan, 504 U.S. at 560–61).  
    The plaintiff has the burden of establishing these elements 
and must support each element “with the manner and degree 
of evidence required at the successive stages of the litigation.” 
Lujan, 504 U.S. at 561. The Supreme Court elaborated as fol‐
lows: 
       At  the  pleading  stage,  general  factual  allega‐
       tions  of  injury  resulting  from  the  defendant’s 
       conduct may suffice, for on a motion to dismiss 
       we “presum[e] that general allegations embrace 
       those specific facts that are necessary to support 
       the claim.” In response to a summary judgment 
       motion, however, the plaintiff can no longer rest 
       on such “mere allegations,” but must “set forth” 
       by  affidavit  or  other  evidence  “specific  facts,” 
       which  for  purposes  of  the  summary  judgment 
       motion will be taken to be true.  
6                                                           No. 15‐2573 

Lujan, 504 U.S. at 561 (internal citations omitted). In short, for 
purposes of demonstrating whether the plaintiffs have stand‐
ing  to  assert  their  claims  before  this  court,  we  look  to  see 
whether they have set forth sufficient factual allegations sup‐
porting  their  claim  that  they  suffered  an  injury  in  fact,  that 
was fairly traceable to Ocwen’s violation of the RESPA stat‐
ute. See Id. at 560–61. 
    Whether raised by the parties or not, a court must assure 
itself  that  the  plaintiff  has  standing,  such  that  there  exists  a 
case or controversy as required by Article III of the Constitu‐
tion. See Steel Co. v. Citizens for a Better Envʹt, 523 U.S. 83, 94 
(1998). Consequently, we asked the parties to submit supple‐
mental  briefing  on  the  issue  of  standing  in  light  of  the  Su‐
preme Court’s recent decision in Spokeo, Inc. v. Robins, 136 S. 
Ct.  1540  (2016),  which  was  issued  after  the  completion  of 
briefing in this case. In Spokeo, the Supreme Court clarified the 
requirements for standing set forth in Lujan and noted that the 
injury must be concrete—that is “de facto … it must actually 
exist.”  Spokeo,  136  S.  Ct.  at  1548.  The  Court  elaborated  that 
“concrete” is not necessarily “tangible,” but a plaintiff cannot 
“allege a bare procedural violation, divorced from any con‐
crete harm, and satisfy the injury‐in‐fact requirement of Arti‐
cle III.” Id. at 1549. 
      In  order  to  survive  dismissal  for  lack  of  standing,  the 
plaintiffs’  complaint  must  contain  sufficient  factual  allega‐
tions of an injury resulting from the defendants’ conduct, ac‐
cepted as true, to state a claim for relief that is plausible on its 
face. Aschroft v. Iqbal 556 U.S. 662, 678 (2009), citing Bell Atl. 
Corp. v. Twombly, 550 U.S. 544, 570 (2007).3 The alleged injury 
                                                 
3 The Court dismisses a claim sua sponte under Federal Rule 12(b)(6) using 

the same standards applied as if it had been a motion to dismiss from the 
No. 15‐2573                                                                          7

must be concrete and not just a procedural violation divorced 
from any harm. Spokeo, 136 S. Ct. at 1548. 
    The  requirement  of  facial  plausibility  means  “enough  to 
raise  a  right  to  relief  above  the  speculative  level.”  Twombly, 
550  U.S.  at  555.  “The  plausibility  standard  is  not  akin  to  a 
‘probability  requirement,’  but  it  asks  for  more  than  a  sheer 
possibility that a defendant has acted unlawfully.” Iqbal, 556 
U.S. at 678. “[A] well‐pleaded complaint may proceed even if 
it strikes a savvy judge that actual proof of those facts is im‐
probable,  and that a recovery is very remote and  unlikely.” 
Twombly,  550  U.S.  at  556  (internal  citations  omitted).  Legal 
conclusions or bare and conclusory allegations, however, are 
insufficient to state a claim. Iqbal, 556 U.S. at 678, 680. Never‐
theless,  even  with  the  heightened  pleading  requirements  of 
Iqbal  and  Twombly,  the  pleading  requirements  to  survive  a 
challenge to a motion to dismiss remain low.  
    In this case, the injury requirement for standing overlaps 
with the injury requirement under the statute. In other words, 
as the court explained in Spokeo, the plaintiffs must have suf‐
fered a concrete injury in order to allege standing as a consti‐
tutional matter. Spokeo, 136 S. Ct. at 1548. And in this case, the 
statute does not grant statutory damages for bare procedural 
violations; it requires an actual injury. Consequently, there is 
no need to perform a separate Spokeo analysis to demonstrate 
whether a procedural injury alleged under the statute is suf‐
ficiently concrete to pass muster for Article III standing. The 
injury must be “actual,” both for standing purposes and for 
purposes of the statute.  

                                                 
opposing  party.  See,  e.g.,  Ledford  v.  Sullivan,  105  F.3d  354,  356  (7th  Cir. 
1997). 
8                                                                        No. 15‐2573 

   The  RESPA  section  at  issue,  12  U.S.C.  §  2605,  imposes  a 
duty on loan servicers to respond to borrower inquiries.4 The 
                                                 
4 The statute, 12 U.S.C.A. § 2605(e)(2), states as follows: 

     (e) Duty of loan servicer to respond to borrower inquiries 
         (2) Action with respect to inquiry 
              Not later than 30 days (excluding legal public holidays, Satur‐
              days, and Sundays) after the receipt from any borrower of any 
              qualified written request under paragraph (1) and, if applicable, 
              before taking any action with respect to the inquiry of the bor‐
              rower, the servicer shall‐‐ 
              (A)  make  appropriate  corrections  in  the  account  of  the  bor‐
              rower, including the crediting of any late charges or penalties, 
              and transmit to the borrower a written notification of such cor‐
              rection (which shall include the name and telephone number of 
              a representative of the servicer who can provide assistance to 
              the borrower); 
              (B)  after  conducting  an  investigation,  provide  the  borrower 
              with a written explanation or clarification that includes‐‐ 
                    (i)  to  the  extent  applicable,  a  statement  of  the  reasons  for 
                    which the servicer believes the account of the borrower is 
                    correct as determined by the servicer; and 
                    (ii) the name and telephone number of an individual em‐
                    ployed by, or the office or department of, the servicer who 
                    can provide assistance to the borrower; or 
              (C)  after  conducting  an  investigation,  provide  the  borrower 
              with a written explanation or clarification that includes‐‐ 
                    (i) information requested by the borrower or an explanation 
                    of why the information requested is unavailable or cannot 
                    be obtained by the servicer; and 
                    (ii) the name and telephone number of an individual em‐
                    ployed by, or the office or department of, the servicer who 
                    can provide assistance to the borrower.  
No. 15‐2573                                                           9

district court found that Ocwen “violated RESPA by failing to 
properly respond to the Diedrichs’ qualified written request 
for information.” Order at 19 (R. 59, p. 19). Ocwen does not 
dispute this portion of the court’s finding. The district court, 
however, found that “the Diedrichs have failed to put forth 
evidence of damages stemming from the violation” Id. If they 
have no injury under the statute, then they fail the first part of 
the requirement for standing. 
    The remedy portion of the statute indicates that the statute 
was intended to redress actual damages caused by the failure 
of the loan servicer to provide information to the borrower. It 
states as follows: 
       (f) Damages and costs 
       Whoever fails to comply with any provision of 
       this  section  shall  be  liable  to  the  borrower  for 
       each such failure in the following amounts: 
       (1) Individuals 
       In  the  case  of  any  action  by  an  individual,  an 
       amount equal to the sum of— 
       (A) any actual damages to the borrower as a re‐
       sult of the failure; and 
       (B) any additional damages, as the court may al‐
       low, in the case of a pattern or practice of non‐
       compliance  with  the  requirements  of  this  sec‐
       tion, in an amount not to exceed $2,000. 
12 U.S.C. § 2605(f).  
    In  this  case,  the  Diedrichs  alleged  in  their  complaint  the 
following:  
10                                                      No. 15‐2573 

       34. As a direct result of the pattern of errors and 
       negligence  that  culminated  in  Ocwen’s  failure 
       to  provide  a  timely  answer  to  the  Diedrichs’ 
       borrower  inquiry,  the  Diedrichs  have  suffered 
       damage to their credit. Additionally, they have 
       been  forced  to  pay  Ocwen  more  money  and 
       higher interest rates than they were required by 
       law  or  by  the  terms  of  their  loan  modification 
       agreement to pay. 
                                   *** 
       46. As a direct result of Ocwen’s failure 
       to  keep  the  Diedrichs  informed  of  their 
       account  information  and  reasonably  in‐
       vestigate the errors in their account, the 
       Diedrichs  suffered  damage  to  their 
       credit.  Additionally,  they  have  been 
       forced  to  pay  Ocwen  greater  payments 
       and a higher interest rate than that nego‐
       tiated in their loan modification.  
(R. 1, p.5 & 6‐7). 
   These are allegations of a concrete injury stemming from 
the  defendant’s  conduct  and  therefore  the  complaint  meets 
the bare minimum requirement to allege standing and avoid 
dismissal  on  the  pleadings.  See  Twombly,  550  U.S.  at  570; 
Spokeo, 136 S. Ct. at 1548. The plaintiffs have met the minimal 
requirements  for  pleading  even  if  it  strikes  us  “that  actual 
proof of those facts is improbable, and that a recovery is very 
remote  and  unlikely.”  Twombly,  550  U.S.  at  556.  In  other 
words, they have sufficiently alleged an injury for purposes 
No. 15‐2573                                                         11

of standing, even if those allegations are not sufficient to sur‐
vive summary judgment.  
    Ocwen points us to a New York district court decision that 
considered the same section of RESPA (although a different 
subsection  on the merits, the remedy section was the same) 
and  concluded  that  the  plaintiff’s  injury  was  a  mere  proce‐
dural  violation  unlinked  to  actual  damages.  Dolan  v.  Select 
Portfolio  Servicing,  No.  03‐CV‐3285  PKC  AKT,  2016  WL 
4099109, at *5 (E.D.N.Y. Aug. 2, 2016). In Dolan, the plaintiff 
alleged  a  violation  of  a  different  subsection  of  RESPA—
section 2605, subsections (b) and (c), which require mortgage 
loan  servicers  to  provide  certain  information  in  so‐called 
“hello” and “goodbye” letters when a loan is transferred. The 
remedy section for a violation of that subsection is the same 
remedy section for this case, § 2605(f). The holding in Dolan, 
however, supports our holding here, as that court held that 
“the plain language of Section 2605 indicates that an allega‐
tion of actual damages is necessary to state a claim for liabil‐
ity.” Dolan, 2016 WL 4099109, at *5. Unlike in this case, how‐
ever, the plaintiff borrower in Dolan made clear that his claims 
were based solely on the bare procedural statutory violations 
of sections 2605(b) and (c). His lawyer stated at oral argument 
that his client “gets to recover solely based on the violation of 
the  RESPA  statute  that  [he  is]  alleging”  and  “[he]  do[es]nʹt 
have  to  [  ]  show  any  injury  beyond  that.”  Dolan,  2016  WL 
4099109, at *6 After Spokeo, this is clearly no longer the case; a 
plaintiff must allege a concrete injury for standing purposes. 
    In this case, however, the plaintiffs have alleged that they 
have suffered damage to their credit and been forced to pay 
Ocwen greater payments and a higher interest rate. These are 
allegations  of  concrete  injuries  and  as  such  are  sufficient  to 
12                                                        No. 15‐2573 

allege standing under Twombly, Iqbal and Spokeo. Whether the 
allegations are sufficient to overcome a motion for summary 
judgment is a different matter entirely.  
                                    B. 
    The Diedrichs have adequately alleged an injury for pur‐
poses  of  standing.  This  opens  the  door  of  the  courtroom  to 
them, but no more. Alleging injury for purposes of standing 
is not the same as submitting adequate evidence of injury un‐
der  the  statute  to  survive  a  motion  for  summary  judgment. 
Upon a motion for summary judgment, we examine the rec‐
ord in the light most favorable to the Diedrichs and grant the 
motion if there are no genuine disputes of material fact and 
Ocwen is entitled to judgment as a matter of law. Yahnke v. 
Kane Cty., Illinois, 823 F.3d 1066, 1070 (7th Cir. 2016). It is the 
Diedrichs’ burden to produce evidence sufficient to demon‐
strate a violation of the statute. “To survive summary judg‐
ment, the non‐moving party must show evidence sufficient to 
establish  every  element  that  is  essential  to  its  claim  and  for 
which it will bear the burden of proof at trial.” Life Plans, Inc. 
v. Sec. Life of Denver Ins. Co., 800 F.3d 343, 349 (7th Cir. 2015) 
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). The 
Diedrichs, therefore, had to come forward with evidence suf‐
ficient to support an award of actual damages to pursue their 
RESPA claims. Catalan v. GMAC Mortgage Corp., 629 F.3d 676 
(7th Cir. 2011). In other words, taking the Diedrichs’ facts as 
true,  they  must  allege  enough  to  demonstrate,  not  just  that 
Ocwen was responsible for these injuries, but specifically, that 
Ocwen’s  failures  to  comply  with  RESPA  section  2605(e)(2) 
caused their injury. We review the district court’s decision to 
No. 15‐2573                                                        13

grant a motion for summary judgment de novo. Yahnke, 823 
F.3d at 1070. 
   The Diedrichs set forth a number of allegations about in‐
jury—that their credit was damaged,  that they were denied 
credit,  and  that  they  were  unable  to  seek  refinancing.  For 
these propositions, they cited to the deposition testimony of 
Daniel and Natalie Diedrich. Natalie Diedrich testified to her 
damages as follows: 
       Q.  What  is  your  injury  as  a  result  of  Ocwen’s 
       actions? 
       A.  As  a  result  of  Ocwen’s  actions  over  the 
       whole time period? 
       Q.  Since the implementation of the loan modi‐
       fication. 
       A.  They have harmed my ability to take out any 
       loans.  They’ve  ruined  my  chances  of  helping 
       my kids through college. 
       Q.  Why are you unable to take out other loans? 
       A.  I’m unable to take out any loans due to this 
       — my credit being destroyed. 
                                   *** 
       Q.  And  then  beyond  the  credit  reporting  and 
       your inability to take out loans, what are other 
       injuries that you’ve sustained? It doesn’t mean 
       —a broad term meaning— 
       A.  Multiple.  Financial  burden,  the  whole  hav‐
       ing  the  legal  issues,  the  stress  of  dealing  with 
14                                                      No. 15‐2573 

       this  every  single  month.  There’s  multiple 
       things. 
(R.  37‐3  p.11)  (Natalie  Diedrich  Dep.  p.39:12‐  41:8). 
Daniel Diedrich added the following: 
       We have things we need to fix on our home that 
       I can’t afford to fix now. We needed a new vehi‐
       cle; we’re paying high interest on that because 
       of our credit rating. Our children’s college funds 
       that we’re not able to help with. No vacation be‐
       cause I can’t miss work, because I need to work 
       because  I  don’t  get  paid  vacations  …  dealing 
       with  [my  wife]  because  of  what  she’s  going 
       through becomes very stressful on our relation‐
       ship. 
(R. 49‐4, p. 5) (Daniel Diedrich Dep. p.15: 14‐24).  
   Even  taking  all  of  the  Diedrichs’  facts  as  true,  however, 
they simply have not alleged any causal connection between 
the injury they allege, including the claim for emotional dam‐
ages, and Ocwen’s failure to respond to the qualified written 
request for information, as opposed to the foreclosure on their 
loan, the loan modification  process,  or the litigation in  gen‐
eral. In fact, Natalie testified that her negative credit reporting 
was due to the foreclosure action:  
       Q.  Was your credit, the negative credit report‐
       ing, due to prior to [sic] the loan modification? 
       A.  Due to them foreclosing on my home. 
       Q.  Okay. Or the foreclosure action? 
       A.  Yeah. 
No. 15‐2573                                                     15

(R. 37‐3 p.11) (Natalie Diedrich Dep. p.39:25‐40:4). Likewise, 
her other testimony implied that the loan foreclosure process, 
the loan modification process, and the litigation were primar‐
ily to blame, or at the very least it was the “whole entire issue 
with  Ocwen,”  Id.  at  12,  (Natalie  Diedrich  Dep.  p.42:15‐16). 
Even in its most  helpful  parts, Natalie Diedrich’s testimony 
says nothing about how Ocwen’s failure to provide the spe‐
cific information requested under RESPA § 2505(e)(2) (as op‐
posed to the lawsuit or the foreclosure) caused the injury: 
       Q.  So what are your damages based on? What 
       calculation? 
       A.  Based  on  all  the  things  I’ve  been  denied 
       since  this  whole  thing  started.  Based  on  the 
       stress and everything that this whole entire is‐
       sue  with  Ocwen  has  caused  us  over  the  last 
       three years. 
                                  *** 
       Q.  And then you indicate in your initial disclo‐
       sures that you have $250,000 in distress and suf‐
       fering. What is the basis for that amount? 
       A.  The basis is everything that Ocwen has put 
       us through over the three years of this lawsuit. 
                                  *** 
       Q.  Do you have any documentation that quan‐
       tifies your $250,000 in distress and suffering? 
       A.  Yes. 
       Q.  What is that? 
16                                                          No. 15‐2573 

       A.  There would be multiple things. Loan deni‐
       als; like I said, being unable to support my two 
       children in helping with their college education 
       due to this; being unable to take out any loans 
       to  even  repair  our  home  or  do  anything  since 
       this  all  started.  And,  like  I  said,  the  stress  and 
       the  having  to  constantly  worry  about  this 
       monthly, and to have to have an attorney con‐
       tinuously for every day of my life. 
(R.  37‐3  pp.12‐13)  (Natalie  Diedrich  Dep.  p.42:11‐16, 
p.45:2‐7, and p.45:16‐p.46:3). 
    Daniel testified that the damages were for “missing work” 
and “stress” but that the number was not based on any spe‐
cific actual expenses, but simply a number decided upon by 
himself, his wife, and their attorney. (R. 49‐4, p. 5‐6) (Daniel 
Diedrich Dep. p.16:18‐20, p.17:22‐p.18:14). 
    In  fact,  Ocwen’s  response  to  the  January  2012  inquiry 
demonstrated  that  the  Diedrichs’  loan  was  reported  as  cur‐
rent. (R. 37‐1, p.53). And so “Everything that Ocwen has put 
[them] through” is most likely to include the foreclosure pro‐
ceedings, the loan modification process, and the lawsuit. The 
Diedrichs  have  not  set  forth  any  allegations  of  wrongdoing 
related  to  foreclosure  proceedings  or  the  loan  modification 
process, and as the district court concluded, “simply having 
to file suit, however, does not ‘suffice as a harm warranting 
actual damages.’” Order at 17 (R. 59, p.19) (citing Lal v. Am. 
Home  Servicing,  Inc.,  680  F.  Supp.  2d  1218,  1223  (E.D.  Cal. 
2010);  Konieczka  v.  Wachovia  Mortgage  Corp.,  No.  11  C  0071, 
2012 WL 1049910, at *3 (N.D. Ill. Mar. 28, 2012)). 
No. 15‐2573                                                        17

    The  Catalan  case,  upon  which  the  Diedrichs  rely  heavily 
does not help them, as it says nothing about the manner and 
extent to which a plaintiff must link her damages to a covered 
entity’s  failure  to  respond  to  a  qualified  request  for  infor‐
mation. Catalan, 629 F.3d at 676. In Catalan, the district court 
did  indeed  find  that  the  plaintiffs’  self‐reports  of  emotional 
distress  stemming  from  the  mortgage  company’s  actions 
were  sufficient to survive a motion for summary  judgment. 
Id. at 696. But the court could not yet determine whether that 
emotional  distress  was  sufficiently  linked  to  the  mortgage 
company’s failure to properly respond to the request for in‐
formation (as opposed to other actions of the mortgage com‐
pany), as it left it for the district court to determine on remand 
whether  there  had,  in  fact,  been  a  violation  of  12  U.S.C.  § 
2605(e)(2). Id. at 690. (“we leave it to the district court to re‐
solve on remand whether GMAC Mortgage satisfied its obli‐
gations  to  investigate  and  respond  under  12  U.S.C.  §§ 
2605(e)(1)(A) and 2605(e)(2)”). Catalan does not, therefore, re‐
veal what amount of evidence is sufficient to link an injury to 
a mortgage company’s failure to respond properly to a quali‐
fied  request  for  information.  But  whatever  amount  is  re‐
quired, surely a statement that the injury was caused by “eve‐
rything that Ocwen has put us through over three years of this 
lawsuit,” (R. 37‐1, p. 12, Natalie Diedrich Dep. at 45:5‐7) is not 
sufficient, particularly when Ocwen may have taken multiple 
actions that the Diedrichs might allege are damaging, but that 
might nevertheless be perfectly legal, such as initiating a fore‐
closure action, increasing interest rates, initiating a loan mod‐
ification procedure, and the like.  
   The district court did not err in determining that, even ac‐
cepting the Diedrichs’ alleged factual claim that they suffered 
18                                                     No. 15‐2573 

damages, they failed to put forth evidence sufficient to estab‐
lish every element that is essential to their claim and for which 
they would bear the burden of proof at trial. Specifically, they 
failed to demonstrate the essential element that they were in‐
jured  specifically  by  Ocwen’s  inadequate  response  to  a  re‐
quest for information under RESPA § 2605(e)(2). 
                                   C. 
    For the same reasons, the claim under the Wisconsin stat‐
ute goes down with the federal claim’s ship. Wisconsin stat‐
ute § 224.77(1) prohibits mortgage bankers and the like from 
engaging  in  specific  activities.  The  Diedrichs  point  specifi‐
cally to the following three subsections of the statute and ar‐
gue that it was a violation for Ocwen to: 
       (k) Violate any provision of this subchapter, ch. 
       138, or any federal or state statute, rule, or reg‐
       ulation  that  relates  to  practice  as  a  mortgage 
       banker, mortgage loan originator, or mortgage 
       broker. 
       (L) Engage in conduct that violates a standard 
       of professional behavior which, through profes‐
       sional  experience,  has  become  established  for 
       mortgage  bankers,  mortgage  loan  originators, 
       or mortgage brokers. 
       (m) Engage in conduct, whether of the same or 
       a different character than specified elsewhere in 
       this section, that constitutes improper, fraudu‐
       lent, or dishonest dealing. 
   Wis.  Stat.  Ann.  §  224.77(1)(k)‐(m).  Pursuant  to  Wis.  Stat. 
§ 224.80(2), a person “aggrieved” by an act of a mortgage bro‐
ker that is prohibited under Wisconsin Statute § 224.77(l) can 
No. 15‐2573                                                      19

bring a cause of action for damages. Wis. Stat. § 224.80(2). The 
Wisconsin  Supreme  Court  has  clarified  that  an  “aggrieved 
party” is “one having an interest … which is injuriously af‐
fected.” Liebovich v. Minn. Ins. Co., 751 N.W.2d 764, 775 (Wis. 
2008). 
    For the very same reasons enunciated in our consideration 
of the RESPA claim, the district court properly concluded that 
the  Diedrichs  had  not  set  forth  sufficient  evidence  to  over‐
come a motion for summary judgment on the state law claim. 
The Diedrichs failed to meet their burden of setting forth suf‐
ficient evidence, taken as true, to demonstrate an injury under 
Wisconsin  law.  The  district  court  properly  granted  Ocwen’s 
motion  for  summary  judgment  on  this  claim  as  well  as  the 
federal claim and therefore the entire judgment of the district 
court is AFFIRMED.